internal_revenue_service department of the treasury number release date index number 9100-dollar_figure washington dc person to contact telephone number refer reply to cc it a 3-plr-127242-00 date date legend taxpayer partnership accountant a x accountant b accountant c dollar_figurex this is in reply to your private_letter_ruling request in which you request an extension of time to make an election under sec_108 of the internal_revenue_code specifically you have requested an extension of time to make an election under sec_108 and sec_1 c -1 of the income_tax regulations to reduce the basis of depreciable_property and to exclude income resulting from the discharge of qualified_real_property_business_indebtedness facts partnership is a limited_liability_company which is treated as a partnership for federal_income_tax purposes taxpayer is a partner in partnership partnership was allocated dollar_figurex cancellation_of_indebtedness_income accountant a was responsible for preparing partnership’s federal_income_tax return accountant a properly informed x regarding the cancellation_of_indebtedness_income and the necessity for each partner to make an election to exclude the income accountant a also delivered taxpayer’s k-1 with an plr-127242-00 attachment that described the necessity of filing form_982 to elect to exclude the cancellation_of_indebtedness_income however x misunderstood the information and believed it was not necessary to file form_982 if the taxpayer had sufficient basis in partnership to fully reduce the excluded cod income x transmitted the k-1 information to accountant b who was responsible for filing taxpayer’s return however accountant b underwent a medical emergency days prior to the deadline for filing taxpayer’s return and was unable to complete the return accountant c prepared the return in accountant b’s absence and accountant c relied on x’s erroneous information therefore accountant c prepared the taxpayer’s return and excluded the cod income consistent with having made the election but did not properly attach form_982 to taxpayer’s income_tax return if the late election is granted then the only change to taxpayer’s return will be the attachment of form_982 taxpayer x and accountant b have submitted affidavits consistent with the above stated facts applicable law sec_108 of the code provides that gross_income does not include any amount includible in gross_income by reason of the discharge_of_indebtedness if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property_business_indebtedness sec_108 provides that the taxpayer must make an election in order to take advantage of the exclusion provided by sec_108 sec_108 of the code provides that in the case of a partnership sec_108 and sec_108 shall be applied at the partner level sec_1 c -1 b of the income_tax regulations provides that the election available under sec_108 must be made on the timely-filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income that is excludible from gross_income under sec_108 the election is to be made on a completed form_982 sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections other than automatic changes covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer-- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events plr-127242-00 beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer-- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 states that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money analysis taxpayer requested relief before the failure to make the election was discovered by the service in addition under the facts as represented taxpayer reasonably relied upon the advice of a qualified_tax professional accountant b who failed to advise the taxpayer to make the election therefore taxpayer is deemed to have acted reasonably and in good_faith under sec_301_9100-3 in addition based on the facts as represented we have determined that sec_301_9100-3 does not apply under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer-- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested in this case taxpayer filed the return consistent with making a timely election under sec_1_108-5 of the regulations by excluding the cod income on taxpayer’s plr-127242-00 income_tax return however taxpayer did not make the proper election with the return because form_982 was not attached to the return therefore taxpayer is not requesting permission to make a late election that will alter a return position the only difference between the tax_return as filed and the tax_return if the elections are granted is the attachment of form_982 therefore the return position will not be altered if a late election is permitted therefore sec_301_9100-3 does not apply to taxpayer furthermore based on the facts as represented we have determined that the interests of the government will not be prejudiced by the granting of relief conclusion based solely on the facts as represented and the applicable law we conclude that the request for relief under sec_301_9100-3 of the regulations should be granted accordingly taxpayer is granted an extension of time of days from the date of this letter to file an amended_return making the election under sec_108 of the code the election is to be made on form_982 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted or facts assumed in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter does not rule on whether the income at issue is properly treated as cancellation_of_indebtedness_income this letter also does not rule on whether the income can be excluded from gross_income under sec_108 of the code a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting by christopher f kane assistant to the chief branch enclosure copy for sec_6110 purposes
